Case 2:17-cr-20274-BAF-DRG ECF No. 420 filed 01/15/20                    PageID.3290        Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,                                              Criminal No. 17-CR-20274

 vs.                                                            HON. BERNARD A. FRIEDMAN

 JUMANA NAGARWALA, et al.,

       Defendants.
 _____________________________/

                     BRIEFING SCHEDULE and SCHEDULING ORDER

                On January 8, 2020, this matter came before the Court for a status conference. For

 the reasons stated on the record,



                IT IS ORDERED that the government’s response to defendant Nagarwala’s motion

 to dismiss [docket entry 373] is due by January 22, 2020, and that defendant’s reply is due by

 January 29, 2020.



                IT IS FURTHER ORDERED that the dispositive motion cutoff date in this matter

 is July 8, 2020; that the final pretrial / plea cutoff date is August 19, 2020, at 11:00 a.m.; and that

 the trial will commence on October 6, 2020, at 9:00 a.m.



                                        s/Bernard A. Friedman
 Dated: January 15, 2020                BERNARD A. FRIEDMAN
        Detroit, Michigan               SENIOR UNITED STATES DISTRICT JUDGE
